Plaintiff in error, Tom McClure, was convicted on a charge of unlawful possession of intoxicating liquor, and, in accordance with the verdict of the jury, was sentenced to be confined for 30 days in jail to pay a fine of $50. From the judgment rendered on the verdict, he appeals, but no brief has been filed, and no appearance made on his behalf in this court. The errors assigned question the sufficiency of the evidence, and that the court erred in refusing requested instructions.
This conviction is based on the undisputed testimony of one witness, Bonnie Turner, who testified that she saw the defendant, Tom McClure, and his co-defendant, Claude Brown, in a Studebaker car driven by the defendant, McClure, near the smelter at Hockerville, and her husband bought a bottle of liquor from Claude Brown; that she noticed other bottles loose in the car.
The evidence is sufficient to sustain the verdict, and the instructions fairly state the law applicable to the case, and the judgment of the lower court is affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 77